Citation Nr: 0946892	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), including as due to an in-service personal 
assault.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In a January 2007 statement, the Veteran filed a claim of 
service connection for chronic sinusitis.  Because this claim 
has not been adjudicated in the first instance by the RO, it 
is referred to the RO for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he incurred PTSD during active 
service, including as due to in-service personal assault.  

The National Personnel Records Center (NPRC) notified VA that 
the Veteran's service treatment records had been destroyed in 
a fire that occurred there in 1973.  In cases where the 
Veteran's service treatment records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).    

In July 2005, the Veteran submitted forms regarding his 
service connection claim for PTSD, including as secondary to 
a personal assault.  The Veteran identified four PTSD 
stressors.  First, he claimed that, while on active service 
in Korea, guerrilla forces attacked his company weekly and 
many company men had been killed and wounded.  Second, he 
claimed that he lifted a Korean body out of the Kum river and 
he saw that the person had his face shot off.  Third, 
guerrilla forces shot and killed troops on the train one day 
before he had to travel on it and he was afraid it could 
happen to him.  Fourth, during basic training, he was exposed 
to mustard gas and forced to take off his gas mask and recite 
his company and service numbers.  

An October 2005 VA psychiatry treatment record noted the 
Veteran's sleeping problems due to nightmares about the 
Korean War.  He was diagnosed as having recurrent major 
depression.  

In January 2006 statements, the Veteran claimed that the 
memory of the attack on the train caused him sleeping 
problems.  He stated that this event had occurred between 
July 1952 and January 1953 but he was unable to provide names 
of any service members who had been killed.  Regarding the 
alleged in-service stressor of pulling a Korean body out of 
the Kum river, the Veteran stated that he had flashbacks and 
nightmares that kept him from falling back to sleep.  He also 
reported black market activity during active service with 
which he avoided involvement.  When asked about other sources 
of information, the Veteran only specified discussing these 
events with his wife who passed away in January 2000.  

In February 2006, the RO made a formal finding of a lack of 
information required to verify stressors in connection with 
the Veteran's PTSD claim.  The RO noted that, in order to 
attempt corroboration of the alleged stressful events, VA had 
mailed the Veteran a PTSD questionnaire and a follow-up 
letter requesting names and dates of the events.  The Veteran 
did not submit the requested information.  The Veteran's 
service treatment records were determined to be fire related.  
The RO concluded that the information provided by the Veteran 
concerning his claimed in-service stressors was insufficient 
to send to the Joint Services Records Research Center (JSRRC) 
for corroboration.  

In his October 2006 notice of disagreement, the Veteran 
stated that he was a guinea pig in being tested with mustard 
gas and he continued to have sleepless nights due to the 
alleged in-service guerrilla attacks.  

In a January 2007 statement, the Veteran described another 
stressor which occurred in April 1952 in Ft. Hood.  He 
witnessed a two and a half ton truck that was hauling water 
back up and drive over the heads and shoulders of two 
soldiers who were sleeping in a pup tent, and they died.  He 
also reported driving in a jeep that was shot at by 
guerrillas while serving in Korea.  He claimed that, in 
October 1952, two soldiers who were duck hunting were killed 
by guerrillas and this had been a traumatic sight for him to 
see.  

In June 2007, VA was unable to verify the Veteran's alleged 
stressors and forwarded the claim to the JSRRC for additional 
research.  The JSRRC did not research the alleged stressors, 
deciding that no valid stressors had been given.  

In December 2007, a VA psychiatrist diagnosed the Veteran as 
having chronic PTSD and recurrent major depression.  

In January 2008, a VA physician, who had treated the Veteran 
for three years for various medical problems including PTSD, 
stated that the Veteran's PTSD was associated with his 
military service.  The physician recommended service 
connection up to 100 percent and stated that there was 
reasonable medical probability greater than 50 percent.  

In the Veteran's January 2008 substantive appeal (VA Form 9), 
he restated many of the above mentioned stressors.  
Additionally, he added information regarding two of the 
stressors.  First, he specified the incident in Ft. Hood 
occurred in April or May 1952.  Second, he stated that the 
two soldiers who were duck hunting were killed on October 31, 
1952, by guerrillas and Second Lieutenant [redacted]
had been the company commander.  

During the May 2008 VA decision review officer conference, 
the Veteran provided additional information about two of his 
other alleged stressors.  He reported that the guerrilla 
attack on the train occurred in January 1953.  He reported 
that he found the Korean body on the Kum River in September 
or October 1952 in the village of Kusan.  The VA forwarded 
this additional evidence to the JSRRC.  

The August 2008 response from the JSRRC reported that the 
Veteran still did not have a verified stressor.  It appears 
that the JSRRC only considered the additional evidence 
regarding the Korean body found on the Kum River and the 
incident at Ft. Hood.  The claims file does not show that the 
JSRRC considered the additional evidence received regarding 
the two soldiers who were in Second Lieutenant [redacted]
[redacted]company and killed by guerrillas on October 31, 
1952.  The JSRRC also did not report consideration of the 
attack on the train that occurred in January 1953.  

The May 2009 supplemental statement of the case (SSOC) 
indicated that the JSRRC attempted to verify the January 1953 
attack on the train.  There was no mention in the SSOC of the 
killing of the two soldiers on October 31, 1952.  

In a July 2009 statement, the Veteran noted that his basic 
training had occurred in Ft. Jackson, South Carolina, and he 
reiterated many of his alleged stressors.  

The Board observes that service connection for PTSD requires: 
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The Veteran's DD Form 214 shows that he received the Korean 
Service Medal with one Bronze Service Star and the United 
Nations Service Medal.  This form does not show that the 
Veteran received a medal or decoration evincing combat duty.  
The Court has held that one cannot conclude from the mere 
absence on a Veteran's DD Form 214 of a medal or citation 
evincing combat that the Veteran in fact did not engage in 
combat with the enemy.  Daye v. Nicholson, No. 05- 2475 (U.S. 
Vet. App. November 22, 2006).  In this case, the Veteran 
served in the U.S. Army and his military occupational 
specialty (MOS) was in engineering.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).
	
The question of whether the Veteran was exposed to a stressor 
in service is a factual one and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  Hence, whether a stressor was of sufficient gravity 
to cause or support a diagnosis of PTSD is a question of fact 
for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators.  

Some of the Veteran's alleged in-service stressors are 
anecdotal in nature; generally, such incidents cannot be 
researched effectively.  Thus, the Board has no method of 
determining that they, in fact, occurred. See 38 C.F.R. 
§ 3.159(c)(2)(i).  

The AMC/RO determined that the Veteran had not provided 
sufficient information to verify his claimed in-service 
stressors.  After review of the record, the Board finds that 
VA must provide the Veteran with additional assistance to 
attempt to verify two of his alleged stressors.  With respect 
to the Veteran's claim that he saw two soldiers who were in 
Second Lieutenant [redacted] company killed by 
guerrillas on October 31, 1952, the AMC/RO must send this 
claim to the JSRRC for the purpose of determining whether 
this in-service stressor can be corroborated.  

In the Veteran's July 2005 PTSD statement and his October 
2006 notice of disagreement, he reported being a "guinea 
pig" in the testing of mustard gas during basic training.  
He has indicated that his basic training occurred in Ft. 
Jackson, South Carolina, and his service began in February 
1951.  An inquiry into whether such testing occurred also 
should be submitted to the JSRRC.  

If either of these two in-service stressors is verified, the 
AMC/RO should schedule the Veteran for a VA psychiatric 
examination to determine whether he has PTSD due to a 
verified in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The Board also finds that, on remand, the AMC/RO should issue 
a corrective VCAA notification letter.  Specifically, this 
letter should inform the Veteran of the unique elements of a 
claim for service connection for PTSD due to personal 
assault.  See 38 C.F.R. § 3.304(f)(3).

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes the 
relevant law and regulations governing 
claims of service connection for PTSD 
based on in-service personal assault.  See 
38 C.F.R. § 3.304(f)(3).  A copy of this 
notice letter should be included in the 
claims file.

2.  Contact the Veteran and his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for PTSD since his separation 
from active service.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

3.  Forward the Veteran's lay statements 
on his October 2006 notice of disagreement 
and his January 2008 substantive appeal 
(VA Form 9), as well as relevant portions 
of his available service personnel 
records, to the U.S. Army & Joint Services 
Records Research Center (JSRRC).  Request 
that JSRRC attempt corroboration of the 
Veteran's allegations that two soldiers 
who were in Second Lieutenant [redacted]
[redacted] company were killed by 
guerrillas on October 31, 1952.  Request 
that JSRRC also attempt corroboration of 
the Veteran's allegation that mustard gas 
testing occurred in Ft. Jackson, South 
Carolina between January 1951 and March 
1951.  A copy of the request(s) to JSRRC, 
and any reply, should be included in the 
claims file.

3.  Based on the response from the JSRRC, 
make a formal finding as to whether the 
Veteran's additional in-service stressors 
described in statements on his October 
2006 notice of disagreement and his 
January 2008 substantive appeal (VA 
Form 9), in fact, occurred.  A copy of 
this formal finding should be included in 
the claims file.

4.  Thereafter, if, and only if, one of 
the Veteran's alleged in-service stressors 
is corroborated by the JSRRC, then 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether his claimed PTSD, if 
diagnosed, is related to active service.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should provide an opinion as to whether 
the Veteran's symptomatology meets the 
criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must be 
identified by the examiner.  The examiner 
should provide a complete rationale for 
any opinion expressed. 

5.  Thereafter, readjudicate the claim of 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant and his service 
representative should be provided an SSOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



